DETAILED ACTION
1.	This communication is responsive to Amendment filed 03/08/2021.  As a result of the amendment claims 6, 9-10 and 21 have been amended.  Claims 24-36 have been added.  
Claims 6-10, 21 and 23-36 (renumbered as 1-20) are allowed.
Claims 1-5, 11-20 and 22 have been cancelled

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 6-10, 21 and 23-36 now renumbered as 1-20, are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to presenting performer data such as athlete information in response to a simple query such as an athlete's jersey number. Performer data may be ranked based on a proximity factor relating to location and time in relation to a user performing the query.
Claims 6, 24 and 31 are considered allowable since the prior art of record fails to teach and /or suggest “retrieving athlete profiles for one or more candidate athletes associated with the jersey number and performing within a certain threshold value of 
accessing a database of schedule information relating to athletic events to identify one or more athletic events occurring within a certain threshold value of distance to the location and within a certain threshold value of time to the time window;
accessing a database of roster information of athletes to identify one or more candidate athletes participating in the one or more athletic events and associated with the jersey number from the received query; 
accessing a database of dynamic athlete information comprising news and social media information to identify one or more of the candidate athletes related to at least one topic; and 
accessing a database associating jersey numbers with individual athletes and athlete information; 
ranking the one or more athlete profiles based on one or more of a proximity factor and a status and progress of each of the one or more athletic events”.  
Therefore, claims 6, 24 and 31 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 7-10, 21, 23, 25-30 and 32-36 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158